COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 AMO ENTERPRISES, INC.,                                           No. 08-17-00002-CV
                                                 §
                               Appellant                             Appeal from the
                                                 §
 V.                                                                327th District Court
                                                 §
 RAMON PEREZ,                                                   of El Paso County, Texas
                                                 §
                               Appellee.                          (TC# 2014DCV0855)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss appeal and

concludes the motion should be granted and appeal should be dismissed, in accordance with the

opinion of this Court. We therefore dismiss the appeal. Costs of this appeal are taxed against the

party incurring same. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2017.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.